Citation Nr: 0715221	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected low back strain with scoliosis.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of a stress fracture of the right 
leg.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 2000 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Finally, in February 2006, the Board remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected low back strain with scoliosis is 
not shown to have manifested to productive of a functional 
loss manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or by findings reflective of 
favorable ankylosis of the entire thoracolumbar spine.  

3.  The service-connected residuals of a stress fracture of 
the right leg is not shown be productive of related malunion 
or other bony deformity or any related knee or ankle 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected low back 
strain with scoliosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
(DC) 5237.  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected stress fracture of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a including DC 5262.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased ratings and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the April 2004 letter, a December 
2004 letter, and a AMC March 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004, December 2004. and March 2006 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims, and of the evidence of 
record.  The Board finds that he has accordingly been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the December 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in March 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in August 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in May 2004, June 
2005, and September 2006.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial higher 
ratings for the service-connected low back strain with 
scoliosis and for the service-connected residuals of a stress 
fracture of the right leg.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Service-Connected Low Back Strain with Scoliosis 

The veteran asserts that his service-connected low back 
strain with scoliosis has increased in severity beyond the 
level for a 20 percent rating.  

The veteran has been rated under DC 5207.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, 
effective on September 26, 2003, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, DC 5207 will 
apply.  Under DC 5207: 

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In May 2004, the veteran had a VA medical examination when he 
reported having constant aching pain in the lower back.  He 
kept his posture slightly bent and had increased pain with 
straightening. There was no radiation of pain but pain did 
become worse due to lifting or bending a lot or straight 
posture.  

The veteran's forward flexion was 0 degrees to 90 degrees 
with pain at 60 degrees; his extension was 0 degrees to 40 
degrees with pain at 30 degrees; his right lateral flexion 
was 0 degrees to 30 degrees with pain at the end; his left 
lateral flexion was 0 degrees to 30 degrees with pain at the 
end; his left lateral rotation was 0 degrees to 40 degrees 
with pain at 30 degrees; and his right lateral rotation was 0 
degrees to 40 degrees with pain at the end.  

The veteran's x-ray studies showed that there was mild 
scoliosis with convexity to the right.  The physician noted 
that the x-rays showed that there was no fracture, 
dislocation or a disk joint narrowing throughout the 
lumbosacral spine.  No other significant bone and joint 
abnormalities were seen.  

The VA physician noted that there was no objective evidence 
of painful motion, spasm, weakness or tenderness. 

In June 2005 the veteran had a VA medical examination when he 
reported having a constant ache in the lower back and in the 
mid/upper area of the back between the shoulder blades.  He 
reported having frequent muscle spasms about every 6 weeks 
which lasted from hours to all day.  He had difficulty with 
back pain if he drove for more than an hour.  

The veteran's forward flexion was 0 degrees to 90 degrees 
with pain in mid back/thoracic spine starting at 50 degrees 
to 90 degrees and pain in the lower back only at 30 degrees; 
his extension was 0 degrees to 40 degrees with pain at 30 
degrees in the lower back only; his right lateral flexion was 
0 degrees to 30 degrees with pain at the end in the upper 
back only; his left lateral flexion was 0 degrees to 30 
degrees with pain at the end in the upper back only; his left 
lateral rotation was 0 degrees to 40 degrees with pain at 30 
degrees in the upper back only; and his right lateral 
rotation was 0 degrees to 40 degrees with pain at 30 degrees 
in the upper back only.  

The VA physician noted that the veteran stated that there was 
an increase in pain in the upper and lower spine after 
flexion 10 times but there was no radiation, weakness or 
fatigue. The VA physician noted that there was no muscle 
spasm.  The VA physician stated that there was scoliosis to 
the right.  

In September 2006 the veteran had a VA medical examination.  
He reported having lower and mid back pain without radiation.  
Reportedly, the pain went off and on all the time, and there 
was mechanical aching and sometimes tightness.  He reported 
not using pain medication or having acute episodes requiring 
bed rest, incapacitation or acute health care consultation.  

The veteran's forward flexion was 0 degrees to 90 degrees 
initially to 80 degrees but through pain to 90 degrees but 
subsequent testing to 80 degrees limited by pain; his 
extension was 0 degrees to 30 degrees with slight pain at 30 
degrees; his right lateral flexion was 0 degrees to 30 
degrees with pain at 30 degrees; his left lateral flexion was 
0 degrees to 30 degrees with pain at 30 degrees; his left 
lateral rotation was 0 degrees to 30 degrees with no pain; 
and his right lateral rotation was 0 degrees to 30 degrees 
with no pain. 

The VA physician noted that repeated and resisted motion 
further limited the range of motion in flexion only to 80 
degrees.  The VA physician stated that there was no muscle 
spasm or guarding, no tenderness, and the veteran had a 
normal gait.  

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected low back strain with 
scoliosis is not shown to warrant a rating higher than the 
current 20 percent.  

At no time has the veteran been shown to have a limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or function approaching favorable ankylosis.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

During the three VA examinations cited hereinabove, none of 
the examiners noted any additional limitation of function due 
to pain, fatigue, weakness, or lack of endurance.  

The Board accordingly finds that the 20 percent scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 20 percent for the service-connected low 
back strain with scoliosis must be denied.  


Service-connected Residuals of a Stress fracture of the Right 
Leg

The veteran asserts that his service-connected residuals of a 
stress fracture of the right leg have worsened to a 
compensable degree.  

The veteran is currently rated at a noncompensable degree 
under DC 5262.  Under DC 5262 the rating schedule for tibia 
and fibula impairment is: 

10 percent is assigned for malunion with slight knee or ankle 
disability.  

20 percent is assigned for malunion with moderate knee or 
ankle disability.  

30 percent is assigned for malunion with marked knee or ankle 
disability.  

40 percent is assigned for nonunion of, with loose motion, 
requiring brace.  

In May 2004, the veteran had a VA medical examination when 
pain occasionally when there was cold weather or if he walked 
barefoot was reported.  The VA physician noted no swelling, 
redness or warmth.  Reportedly, the veteran's injury did not 
affect his daily life.  The VA physician noted that the 
veteran did not need a brace.   

The veteran's x-ray studies showed that there was no fracture 
or bone destruction in the right tibia and fibula.  The VA 
physician noted that there was no malunion, nonunion, any 
loose motion or false joint.  The VA physician also noted 
that ankylosis was not found.  

In June 2005, the veteran had a VA medical examination.  He 
reported having occasional problems when running and flare 
ups were about once a month.  No redness, warmth or swelling 
was recorded.  He reported no osteomyelitis.  

The x-ray studies showed that there was no fracture or bone 
destruction in the right tibia and fibula.  The visualized 
soft tissue of the right lower leg appeared normal 
radiographically.  

The VA physician noted that there was no tenderness to 
palpation.  The VA physician also noted that there was no 
malunion, nonunion, loose motion or false joint.  

In September 2006, the veteran had another VA medical 
examination that reported some symptoms of aching when he 
walked long distances.  He added that there was no hindrance 
to function as a student, at his job or in usual daily 
activities.  He reported no weakness, stiffness or swelling.  

The VA physician noted that there was no objective evidence 
of deformity, angulation, false motion, shortening or intra-
articular involvement.  

The VA physician also stated that there was no malunion, 
nonunion, any loose motion or false joint.  There was no 
fracture or bone destruction in the right tibia and fibula.  

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected residuals of a stress 
fracture of the right leg is not shown to warrant a 
compensable rating in this case.  

The veteran is not shown to have current bony or joint 
residuals relative to the stress fracture.  As such, no 
impairment due to malunion as required for a compensable 
rating can be found from the medical record.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

During the three VA examinations, none of the VA examiners 
noted no actual functional limitation or added limitation of 
due to pain, fatigue, weakness or lack of endurance.  

The Board accordingly finds that the noncompensable scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

Hence, the Board finds the claim for a compensable rating for 
the service-connected residuals of a stress fracture of the 
right leg must be denied.  





ORDER

An initial higher rating in excess of 20 percent for the 
service-connected low back strain with scoliosis is denied.   

An initial compensable rating for the service-connected 
residuals of a stress fracture of the right leg is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


